       Case 2:12-cr-00080-TLN Document 280 Filed 08/04/20 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     HERMAN KEESE
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 )   Case No. 2:12-cr-00080-TLN-1
                                                )
11                    Plaintiff,                )
                                                )   ORDER TO FILE EXHIBITS A AND B TO
12            vs.                               )   MOTION FOR COMPASSIONATE RELEASE
                                                )   UNDER SEAL
13    HERMAN KEESE,                             )
                                                )
14                    Defendant.                )
                                                )
15                                              )
16
             IS HEREBY ORDERED that the Request to Seal the Medical Records in Mr. Herman
17
     Keese’s case be granted so that the private familial and medical information is not available on
18
     the public docket. The records are to be provided to the Court and opposing counsel.
19
             These documents shall remain under seal until further Order of the Court.
20
     Dated: August 3, 2020
21
22
23
24
25
26
27
28
     Order to Seal Documents                         -1-
